Detailed Action
1. 	This Action is in response to Applicant's on patent application filed on August 13, 2020. Claims 1-20 are now pending in the present application. 
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
3.	Claims 1-20 are allowed.

4.	The following is an Examiner’s statement of reasons for allowance:
Consider claims 1 and 11, the prior art of record, teaches a method and apparatus comprising transmitting, by a user device to a base station in a wireless network, a system information requesting system information during a random access procedure, where the system information request is a request for one or more parameters that enable the user device to communicate in the wireless network, receiving, by the user device from the base station, an indication of a wait period in which the user device waits before obtaining the system information, waiting, by the user device, a time duration during the wait period, and monitoring, by the user device after expiration of the wait period.
However, the prior art failed to disclose or suggest each and every limitation recited in claims 1-20 of the claimed invention when considered as a whole. And further in view of the following limitations, when considered as a whole in the claimed invention: “transmit a first system information (SI) request message to a base station (BS) on a 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
5.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             


/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
November 18, 2021